PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/332,528
Filing Date: 12 Mar 2019
Appellant(s): HUG, Tobias



__________________
Stephen W. Palan
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09/10/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues:
The Examiner’s rejection of claims 8-24 should be reversed because the Examiner’s analysis is replete with legal errors on the application of the laws of anticipation and obviousness. In particular, Appellant argues the anticipation rejections of claims 8, 9, 13, 14, and 18 should be reversed because Habashima does not expressly or inherently disclose all of the elements of these claims, the Examiner improperly applies an obviousness analysis to support the anticipation rejection, and the Examiner improperly introduced a new grounds of rejection for obviousness in the Advisory Action. Further, Appellant argues, the obviousness rejection of claims 10-12, 15-17, and 19-24 should be reversed because the combination of Habashima and Su does not disclose or suggest all elements of the respective claims, the proposed modification “could” provide a poor user experience and affect the ability to comply with vehicle governmental standards, and the Examiner incorrectly asserts that only the Office Action’s stated motivation is relevant to the obviousness analysis and any drawbacks introduced into the system are irrelevant to the obviousness analysis. 
These arguments have been found to be unpersuasive by the Examiner for the reasons as stated below in response to the Appellant’s more detailed arguments. 


Habashima Does Not Anticipate Claims 8, 9, 13, 14, and 18
Habashima is Directed to Controlling Vehicle Functions Using an Augmented Reality Display on a Portable Electronic Device.
Appellant summarizes the teachings of Habashima here, which the Examiner does not disagree with in any significant manner. The difference in interpretation of Habashima will become clearer in response to the later presented and more detailed Appellant’s arguments. 

Habashima Discloses a Fundamentally Different Method.
Appellant argues claim 8 recites a fundamentally different method from Habashima. Specifically that claim 8 recites a mobile controller sending a remote control command and a captured image of the motor vehicle to the motor vehicle. Appellant continues, the motor vehicle then determines whether it appears in the captured image and approves execution of the command responsive to the determination that the motor vehicle appears in the image. Whereas, Appellant argues, Habashima first determines the portion of the vehicle captured by the camera of the portable device, then in sequential order displays an image overlaid with vehicle feature icons, overlaid with vehicle feature setting menus, and overlaid with vehicle feature setting sub-menus. Appellant argues that Habashima teaches that the remote control command as claimed would correspond to the user input on a sub-menu, which is sent after the portable electronic device has identified the portion of the vehicle in the image, which contrasts with the method of claim 8 where the remote control command and captured image are sent/transmitted to the motor vehicle, which then determines whether the motor vehicle appears in the image and approves execution of the command based on this determination. 
Appellant continues by arguing that Habashima also does not disclose: transmitting, by the mobile controller to the motor vehicle, the captured image of the motor vehicle; determining, by the motor vehicle, whether the motor vehicle appears in the captured image; and approving execution of 
However, nowhere in claim 8 is it clearly stated that the step of “sending, by the mobile controller, to the motor vehicle, a remote control command” must happen before the step of “determining, by the motor vehicle, whether the motor vehicle appears in the captured image”. Instead, claim 8 does not imply any order or timing of the sending… a remote control command step provided it occurs before approval of the remote control command is given. As such, the Appellant’s admitted statement that Habashima teaches both such an image and a remote control command corresponding to the user input on a sub-menu, does in fact read comfortably upon these claim limitations. Habashima only executes a command when the command has been received by a vehicle and an image has been taken of the vehicle in the first place, 
Further, of additional relevance, the image capturing step of the method of claim 8 recites “capturing, by the mobile controller, an image of the motor vehicle;”. As such, in order to operate the method of claim 8, the image must always, under every circumstance, be of the motor vehicle. Therefore, under the claimed method the vehicle would never receive an image which is not of the motor vehicle and the determination would always result in a “yes” output. 
Because of the above, these arguments are found to be unpersuasive. Additional arguments for the remaining limitations are presented later, and as such, the Examiner’s answer will be reserved until more appropriate. 

Habashima Does Not Disclose a Motor Vehicle Receiving an Image Captured by a Mobile Controller and Determining Whether it Appears in the Image. 
Appellant argues in particular, that Habashima does not disclose the portable electronic device transmits the captured image of the motor vehicle to the motor vehicle or that the motor vehicle 
Appellant cites paragraph [0039] of Habashima as providing two examples of external installation of the augmented reality interface application, which are a web based application accessed by the communication device and a cloud based application that resides on an external host server but is accessed through a viewer application installed on the memory of the portable device. Appellant concludes from this paragraph the only three locations the augmented reality interface application may be installed are on the portable device, as a web based application, or as a cloud based application residing on an external host server. Following this, the Appellant concludes from paragraphs [0040] the augmented reality interface application may be constituted as an independent application or integrated with and/or within other vehicle related software or web based applications that reside on or are accessed via the portable electronic device. Appellant believes these paragraphs do not disclose the vehicle executing the augmented reality application and concludes that there are only 6 possible options of how the augmented reality interface application is constituted and where it is installed, producing a table showing these combinations. Appellant further continues by arguing that the Examiner has ignored the context of the disclosure of paragraphs [0039] and [0040]. 
However, as stated in paragraph [0040] and recognized by the Appellant the augmented reality interface application may be either an independent application or integrated with or within other vehicle related software or web based applications that reside on or are accessed by the portable electronic device. Breaking this down, this paragraph teaches the augmented reality interface application may be an independent application within the memory of the portable device, an independent application residing elsewhere accessed by the memory, integrated with or within other software on the portable device memory, or integrated with or within other software and accessed by example locations where the augmented reality interface application may be installed. Clearly, these locations are not the only three locations that vehicle related software exists, for example, there is vehicle related software that operates in the vehicle 102 causing commands to be executed. When the augmented reality interface application is integrated with this software, for example, or any other conventional vehicle related software within a vehicle, the motor vehicle performs the application’s processing and therefore the motor vehicle absolutely must, necessarily first receive an image of the motor vehicle and make a determination that the motor vehicle does appear in the image. Further, the context of paragraph [0039] was never ignored, rather it was considered properly and literally as example disclosure, just as stated in the very paragraph. 
A table showing the Examiner’s understanding of paragraphs [0039] and [0040] is given below, similar to the table provided by the Appellant.
Option based on disclosure
Where the augmented reality interface application is installed
How the augmented reality interface application is constituted
Communication process
1
portable electronic device 110
independent application 
within
2
portable electronic device 110
integrated with other software
Within
3
web based application
independent application
accessed by
4
web based application
integrated with other software 
accessed by

cloud based application residing on an external host server
independent application
accessed by
6
cloud based application residing on an external host server
integrated with other software 
accessed by
7
Integrated within vehicle 102 
integrated with other software 
accessed by


As such, the augmented reality interface application may be integrated with other vehicle related software, accessed by the portable electronic device, in a vehicle. 

Habashima Does Not Disclose that the Remote-Control Command is Approved Responsive to the Determination that the Motor Vehicle Appears in the Captured Image. 
Appellant argues Habashima does not approve execution of the remote control command responsive to the determination that the motor vehicle appears in the image, as required by the claim, and instead approves execution of the remote-control command responsive to the user inputting the command. Further, Appellant argues approval on the condition that the remote control command of Habashima requires an image of the motor vehicle would result in a poor user experience requiring the user to maintain the direction the camera is pointed such that the feature icon remains in the image. Further, Appellant continues that one of ordinary skill would not have interpreted Habashima in such a way because this would result in a poor user experience. Appellant does concede that Habashima does require the camera of the portable electronic device capture a portion of the vehicle having a point of interest in order to begin the process, which then involves the user making selections from the displayed vehicle features setting menu and sub-menu, but argues that then executing a command is not responsive to the determination that the motor vehicle appears in the image. Still further, that 
	However, as the Appellant concedes, Habashima does determine initially that the captured image includes a portion of the vehicle having a point of interest in order to begin the process. Further Appellant concedes that that in order to execute a command, Habashima requires a user input on a vehicle features setting sub-menu. As the vehicle features setting sub-menu, which the user provides remote control commands through, is generated based upon the points of interest in the image in steps 906, 912, and 918 ([0083]), the remote control commands too must be executed responsive to the vehicle being determined to be present in the image. As such, Habashima discloses approving the remote control command is responsive to determining the vehicle, more specifically points of interest on the vehicle, is captured in an image. Further, as the points of interest are only determined based upon the image, when they are not in the image, vehicle features icons and subsequent menus and sub-menus cannot be generated. This must be the case as taught by Habashima, despite the Appellants assertion that this would result in a poor user experience, which itself is a rather arguable assertion. The Appellants assertion of a poor user experience is an assertion from a narrow view, where one of ordinary skill would have difficulty interacting with such a system of Habashima, the Examiner instead takes a more optimistic view of Habashima’s teachings where one of ordinary skill would be more than able to both hold such a portable electronic device relatively in one direction and also provide inputs on the portable electronic device. Still further, many of ordinary skill would actually find it quite advantageous that when the points of interest are no longer in view, their icons are not displayed. As cited in the Appellant’s explanation of Habashima, there is progressively more and more frequent clutter in vehicle control, which can be confusing for anyone interacting with a vehicle. 
As such, this argument is found thoroughly unpersuasive. 

The Examiner Incorrectly Incorporates Obvious Analysis to Support the Anticipation Rejection. 
Appellant argues in the advisory action, the Examiner incorrectly incorporated an obviousness analysis into an anticipation rejection and has not cited any legal authority to make this rejection. 
Unfortunately in this advisory action the Examiner misspoke. This was never an intended assertion of obviousness or a new ground of rejection. The maintained rejection is that of the Final Rejection Office Action mailed on 03/12/2021. See also the corrected advisory action mailed 09/10/2021. As such, this is unpersuasive. 

The Examiner’s Analysis is Improperly Based on Probabilities and Possibilities. 
Appellant states that the Examiner appears to assert that the above argued features of Habashima are inherent, however the Examiner misapplies the law of inherency by improperly relying on probabilities and possibilities as to how Habashima’s disclosure can be modified to arrive at the claimed method. The Appellant then cites a number of paragraphs from the Final Office Action’s response to arguments section in which the Examiner used words such as “likely”, which does not imply necessity. 
First of all, Habashima in regards to claim 8 was never modified, rather Habashima as given in the rejection stood alone as an anticipation rejection as can be seen in the 102 rejection section of the Final Office Action. 
Second, while yes this language was used and was poorly chosen, it was never a statement of rejection. The rejection stands as what was given in the rejection sections of the Final Office Action, with contextual support and further comparatively informal explanation given in the Response to Arguments section. The rejection does indeed intend to assert inherency in some cases, but is not based in any way 
As such, this is unpersuasive. 

The Examiner Improperly Introduces a New Grounds of Rejection for Obviousness in the Final Office Action.
Appellant argues in the Final Office Action, the response to arguments section appears to try to improperly add an obviousness rejection without proper formal notice and that because this was provided without proper notice, these arguments should be disregarded. 
As the Appellant readily admits there is no rejection in the rejection sections based on obviousness and a new ground of rejection was never intended. This was merely a response to arguments and should be viewed as such, not disregarded. An obvious rejection was never an intended assertion of the Final Office Action. As such, this is unpersuasive. 

Habashima Does Not Anticipate Independent Claim 13
Appellant argues that Claim 13 recites substantially similar limitations as in Claim 8 and argued above and that therefore for similar reasons Habashima does not anticipate Claim 13. 
This argument is unpersuasive, while differing in scope, the analysis of and response to arguments for Claim 13 are substantially the same as for Claim 8 and thus each challenged limitation has been accounted for. 

Habashima Does Not Anticipate Dependent Claims 9, 14, and 18. 

This argument is found unpersuasive because the independent base claims are anticipated and at least the same reasons as given above. 

The Combination of Habashima and Su Does Not Render Claims 10-12, 15-17, and 19-24 Obvious. 
The Combination of Habashima and Su Does Not Render Independent Claim 22 Obvious. 
The Appellant here again argues that Claim 22 recites some similar limitations as previously argued Habashima does not disclose, as well as additional limitations which have been rejected using Su. 
Appellant further argues, Su does not remedy the previously challenged alleged deficiencies of Habashima and that it would not have been obvious to one of ordinary skill in the art to modify Habashima in view of Su because delays would be introduced into the system, which could greatly impact user experience and the ability of the vehicle to comply with government standards. 
Appellant continues by arguing that modifying Habashima such that the vehicle augments the video “could result in poor user experience” (emphasis added, capitalization changed, Appeal Brief page 26). That this setup “likely would provide a poor user experience” (emphasis added, Appeal Brief page 26), where delays are introduced into the system because the portable electronic device needs to use a wireless communication link “which can lead to an unacceptable delay” (emphasis added, Appeal Brief page 27). 
Still further, Appellant continues, such a modification of Habashima “could impact the ability of the vehicle to comply with governmental safety requirements” (emphasis added, capitalization changed, Appeal Brief page 28) as such an alleged modification would increase the processing load of the motor 
Yet further, Appellant continues arguing one of ordinary skill would not have found it obvious to incorporate Su into the teachings of Habashima as Su teaches using a mobile phone to control a vehicle any time and any place without limits, and Habashima requires the vehicle being within range of the camera of the mobile phone. Also that such a combination would result in unacceptable delays. 
Additionally, Appellant argues that the Examiner has asserted that only the Examiner’s motivation is relevant to a conclusion of obviousness and any reasons why one of ordinary skill would not have made the modification are irrelevant, that at best prima facie evidence for obviousness was established which the Appellant provided evidence against and the Examiner incorrectly found such evidence to be irrelevant. 
However, as the arguments against limitations the Appellant states are not disclosed within Habashima has already been responded to above, they will not be repeated here. As such, these limitations are not lacking in Habashima and Su is not required to remedy any challenged deficiency. 
Further, as stated previously in regards to other claims, Habashima does not require a modification such that the vehicle augments the video as that is an explicit and inherent disclosure of Habashima, and the only modifications required are those addressed by Su in the Final Office Action.  As such, whether Habashima’s disclosure could result in poor user experience or likely would provide a poor user experience that can lead to an unacceptable delay does not negate Habashima’s clear teachings that the vehicle, under certain embodiments, augments the video and addresses these 
Continuing, while a vehicle may have some level of difficulty prioritizing both safety and user experience where the vehicle to have exceptionally slow processing abilities, this is not the case in Habashima. As the vehicle is clearly capable of executing commands without delay, while also performing processing, there is no reason to think that this would suddenly fail to comply with governmental safety regulations. Still further, even if this were an issue it could easily be remedied by simply using a faster processer. As such, the teachings Habashima do include that the vehicle performs the challenged processing and it would be only at most a trivial matter to prioritize both safety and communication for the vehicle. As such, this argument too is unpersuasive because there is no reason to believe that the vehicle would suddenly fail to comply with governmental safety regulations when carrying out the full embodiments of Habashima’s disclosure. 
Still further, while Su does indeed disclose that from any place at any time without any limits, a motor vehicle may be controlled by a motor phone, the teachings of Su are not rendered inoperable by incorporation into Habashima. The Appellant’s cited reference in Su discloses background of what a mobile controller can allow, not a limiting case, and as such, Habashima provides a particular use that Su 
Additionally, as this is actually an inherent and explicit disclosure of Habashima, an obviousness rejection was never held in the first place, rather solely an alternative view was presented in the response to arguments section, not any ground of rejection based on obviousness of Habashima such that the vehicle performs the challenged processing. Nonetheless, the Examiner never asserted that only the Examiner’s motivation for obviousness is relevant for a conclusion of obviousness. The Appellant provided secondary considerations each of which was fully considered but never once challenged any previously asserted motivation provided in the response to arguments section. As such, in accordance with the for example MPEP 716.01(d), 716.02(c), and 2145, which states “Evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion.” In the Appellant’s best interest, these secondary considerations were weighed against the previously asserted arguments and determined to be insufficient to overcome an alternative rejection. At no point has the Examiner ever asserted anything the Appellant has argued is irrelevant and each and every argument has been fully considered. As such, this too is unpersuasive. 

The Combination of Habashima and Su Does Not Render Dependent Claim 11 Obvious. 
Appellant argues both Habashima and Su fail to disclose shifting the motor vehicle into a state in which it is secured against unintended movements responsive to a detection of a communication problem. Appellant continues, that failure of a remote control command to satisfy the validity, legality, and rationality tests of Su only means the remote control command is not executed, which is not shifting the motor vehicle to a state secured against unintended movements. Appellant concludes, thus a person in the vehicle could still cause unintended movements by accidentally moving the steering wheel, 
However, nowhere in the claim is it required that the vehicle become incapable of executing an unintended movement when shifted into this state, rather only that the vehicle is “secured against unintended movements” and the command is canceled. This is written broadly and the Appellant is arguing language that the Claim does not reflect. Further, the claim does not specify who or what the does not intend to carry out the movements. As such, provided any set of movements that are considered unintended by either the vehicle itself, a controller, or another comparable user are addressed in such a way that, for example, the vehicle behaves more safely, then the disclosure meets this limitation. As explained in the Final Office Action’s rejection of claim 11, Su teaches a communication problem of a sent command may be determined in a number of ways ([0060], [0062]), then performs a series of tests upon the command, and does not execute the command if it fails these tests ([0063]). Continuing, these tests include whether the command comes from an authorized user ([0060]), where clearly, if an authorized user did not output the command, then the command cannot be an intended command from an authorized user, and the tests also include comparing the command to a white-list of possible commands ([0092]), where not possible commands must be unintended as they are illegal or inadvisable based on the situation and therefore unintended by the vehicle. As such, the vehicle is placed into a state secured against unintended movement responsive to a communication problem. 
This argument is therefore unpersuasive. 

The Combination of Habashima and Su Does Not Render Dependent Claim 12 Obvious. 

However, as previously explained, the vehicle performing processing is not a proposed modification of Habashima, but rather an inherent and explicit disclosure. Further, the assertion of the Final Office Action was merely the incorporation of the rationality test, not where it was incorporated. Clearly there must be processing of some sort performed in the portable electronic device and it would be perfectly logical and obvious to incorporate such a rationality test performed by the portable electronic device as asserted in the Final Office Action for the same motivations. Despite that the augmented reality interface application by the disclosure of Habashima in one embodiment is located in the vehicle, the portable electronic device must still perform some processing including, for example, sending the remote control command. As such, other processing reasonably happens along with this processing when incorporating the teachings of Su. 
As such, there is no contradiction in the combination of Habashima and Su and this argument is unpersuasive. 

The Combination of Habashima and Su Does Not Render Dependent Claims 16, 20, and 24 Obvious. 

	Indeed, as the Appellant has rightly stated, only an augmented image may be not displayed and an image is always displayed while operating Habashima’s method, which is readily apparent from the disclosure of Habashima and was the intended assertion of the Final Office Action of these claims. This was an unintended ambiguity of the previous rejection, which the Appellant, nonetheless, clearly understood. 
Nonetheless, similarly to when argued against a previous rejection, it would actually be advantageous for one of ordinary skill that when the portable electronic device is moved such that it no longer points at a point of interest, then the point of interest can no longer be interacted with. As Habashima discusses, cluttering of information and control inputs is becoming a progressively more serious problem, which would only be more persistent if the control information was not removed in such a situation. In fact, this is a better user experience than the Appellants believed alternative and more consistent with Habashima’s disclosure which only shows inputs when the camera points towards a corresponding point of interest. 
As such, this argument too is unpersuasive. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                                                                                              /THOMAS G BLACK/                                                                      Supervisory Patent Examiner, Art Unit 3661                                                                                                                                                                                                        


Conferees:
Thomas Black 
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661                                                                                                                                                                                                        
Sze-Hon Kong 
/SZE-HON KONG/Primary Examiner, Art Unit 3661                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.